DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-13 in the reply filed on 08/22/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Komatsu (EP 0 477 781).
In re. claim 1, Komatsu teaches a system for applying a vibration to a plant comprising: an actuator (4) (fig. 7) configured to generate a vibration (electromechanical vibration transducer) (col. 3, ln. 43-51); and a vibration transmitter (17) (fig. 7) configured to transmit the vibration to the plant (20) (col. 5, ln. 9-19).
In re. claim 2, Komatsu teaches the system of claim 1, wherein the vibration is one of an acoustic wave or a mechanical wave (col. 3, ln. 43-51).
In re. claim 3, Komatsu teaches the system of claim 1, wherein the actuator is connected to an actuator support (5) and is configured to transmit the vibration to the actuator support (fig. 3) (col. 3, ln. 54-58).
In re. claim 4, Komatsu teaches the system of claim 3, wherein the actuator support is connected to the vibration transmitter and is configured to transmit the vibration from the actuator to the vibration transmitter (fig. 7).
In re. claim 5, Komatsu teaches the system of claim 4, wherein the actuator support amplifies the vibration (equivalent structure provides equivalent function).
In re. claim 6, Komatsu teaches the system of claim 5, wherein the vibration transmitter is connected to the plant and is configured to transmit the vibration into the plant (fig. 7).
In re. claim 7, Komatsu teaches the system of claim 6, wherein the vibration transmitter is connected to the plant by a plant link (portions of shelf (17) connected to the plant stem (23)) (fig. 7).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu.
In re. claim 8, Komatsu fails to disclose the plant link is one of a wire tie, an elastomeric band, or a purse-lock tie.
The examiner takes Official Notice that a wire tie, an elastomeric band, or a purse-lock tie are common ways to secure a plant stem to a trellis.
Therefore, it would have been prima facie obvious to one having ordinary skill in the art to have modified Komatsu to have the plant link as a wire tie, an elastomeric band, or a purse-lock tie, for the purpose of securing the plant stem to the shelf.
In re. claim 9, Komatsu teaches the system of claim 8, wherein: the actuator includes a vibration speaker (music signals sent to the vibration transducer (4)) (col. 3, ln. 43-51); the actuator support includes an upper plate (6) and a lower plate (5) (fig. 3); the vibration transmitter comprises a screen (fig. 7), a portion of which is disposed on the lower plate (fig. 3), wherein the upper plate, and the lower plate are attached together by a fastener (7); and a transmitter support is attached to and supports the vibration transmitter (vertical legs of shelf (17)) (fig. 7).
Komatsu fails to disclose a portion of the screen is between the upper plate and on the lower plate.
It would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Komatsu to have a portion of the screen between the upper plate and on the lower plate, since it has been held that rearranging parts of an invention involves only routine skill in the art MPEP 2144.04 VI. (C)  Doing so allows direct transmission of the housed vibrating portion of the transducer to the shelf, reducing vibrations dissipated in the cover and base plate.
In re. claim 10, Komatsu teaches the system of claim 9, further comprising a vibration unit including: the actuator; the actuator support; the vibration transmitter; and the transmitter support (fig. 7).
In re. claim 11, Komatsu teaches the system of claim 10, wherein the vibration unit is moveable relative to the plant (e.g. by moving either the shelf (17) or the water tank (21)) (fig. 7).

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Komatsu as applied to claim 11 above, and further in view of Yost (US 10,757,869).

In re. claim 12, Komatsu fails to disclose a sensor detects growth of the plant; and a motion device automatically moves the vibration unit in response to the detected growth.
Yost teaches a sensor detects growth of the plant (e.g. machine vision) (col. 4, ln. 55-col. 5, ln.12); and a motion device (35) automatically moves a mesh (3) in response to the detected growth (fig. 2).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Komatsu to incorporate the teachings of Yost to have a sensor that detects growth of the plant; and a motion device that automatically moves the vibration unit in response to the detected growth, for the purpose of limiting vertical growth during the vegetation phase but allowing vertical growth during the flowering phase, such that the flower or fruit may be optimally exposed to light without being self-shadowed by earlier plant vegetation and may be more conveniently harvested.
In re. claim 13, Komatsu as modified by Yost (see Yost) teach the system of claim 12, wherein the vibration unit moves in one of a vertical direction (37) or a horizontal direction (39) relative to the plant (fig. 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647